Deutsche Bank AG v Vik (2018 NY Slip Op 03451)





Deutsche Bank AG v Vik


2018 NY Slip Op 03451


Decided on May 10, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2018

Friedman, J.P., Tom, Kahn, Kern, JJ.


6528 161257/13

[*1]Deutsche Bank AG, Plaintiff-Appellant,
vAlexander Vik, et al., Defendants, The CSCSNE Trust, et al., Defendants-Respondents.


Cahill Gordon & Reindel LLP, New York (Sheila C. Ramesh of counsel), for appellant.
Becker, Glynn, Muffly, Chassin & Hosinski LLP, New York (Robin L. Alperstein of cousnel), for respondents.

Order, Supreme Court, New York County (Anil C. Singh, J.), entered June 9, 2017, which granted the motion of defendants Ivan Gonell Santana (Santana) and the CSCSNE Trust (the Trust) to dismiss the action against them and denied, as moot, the alternative motion of Santana and the Trust to stay the action against them, unanimously modified, on the law, to deny the motion to dismiss, and otherwise affirmed, without costs.
As this Court previously determined that the complaint sufficiently alleges that the Trust was an alter ego of Vik and the other defendant entities, the Trust, upon service of process on its trustee solely in his capacity as such, is subject to the jurisdiction of the New York courts for purposes of determining the truth of plaintiff's alter ego allegations (see Transfield ER Cape Ltd. v Indus. Carriers, Inc., 571 F3d 221, 224 [2d Cir 2009]; Delagi v Volkswagenwerk AG of Wolfsburg, Germany 29 NY2d 426 [1972]; Hantman & Assoc. v Florida Family Off. LLC, __ Misc 3d __, 2015 NY Slip Op 30681[U] [Sup Ct, NY County 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2018
CLERK